           Case 1:18-cr-00016-LY Document 81 Filed 10/28/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                                 '
                                                         '
v.                                                       '    No. 1:18-CR-016-LY
                                                         '    ECF
CHARLES MCALLISTER                                       '


                            GOVERNMENT’S RESPONSE TO
                         DEFENDANT’S MOTION FOR NEW TRIAL

       Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas, and files this Response to Defendant’s Motion for a New Trial.

                                       I.
                         BACKGROUND/PROCEDURAL POSTURE

       Defendant was charged with two counts of Wire Fraud in violation of 18 U.S.C. § 1343

and one count of Engaging in Monetary Transaction in Criminally Derived Property in violation

of U.S.C. § 1957. On October 4, 2019, a jury rendered a verdict of guilty on all counts. Defendant

then filed a Motion for New Trial on October 18, 2019.

                                             II.
                                      LEGAL STANDARD

       Defendant’s motion raises a single issue: that the Government improperly engaged in a

burden-shifting argument that violated McAllister’s substantial rights. In determining whether a

prosecutor’s statement constitute reversible error, the Fifth Circuit uses a two-step approach. It

first considers whether the remarks were improper, and, second, whether the defendant was

actually prejudiced. United States v. Weast, 811 F.3d 743, 732 (5th Cir. 2016). The prejudice step

“sets a high bar” for the defendant and includes the following three factors: “(1) the magnitude of

the prejudicial effect of the prosecutor's remarks, (2) the efficacy of any cautionary instruction by



Government’s Response to Motion for New Trial – Page 1
           Case 1:18-cr-00016-LY Document 81 Filed 10/28/19 Page 2 of 6



the judge, and (3) the strength of the evidence supporting the conviction.” Id. (internal quotation

marks omitted).

                                           III.
                                   FACTS AND ARGUMENT

       Counsel for the defendant, Charles McAllister, argued during his closing remarks that

McAllister and others “had an honest belief of the validity of that use clause and what he could do

with the metals.” Transcript Defendant’s Closing at p. 4-5. Counsel later described how McAllister

“gets everybody together, and they go to see Joe Cain. They go over to Joe Cain’s office to have a

meeting.” Transcript Defendant’s Closing at p. 13. After the employees met with a criminal

defense attorney, defense counsel argued, “So what do they do? They go back to Joe Cain’s office.

And, again, it’s Joe Cain who says, ‘We’re not doing that.’ Charles McAllister doesn’t say that.

It’s the company’s lawyer who says, ‘We’re not doing that. And, if you do that, we’re going to

come after you.’” Transcript Defendant’s Closing at p. 15. Later, counsel stated that McAllister

tried to get the employees to attend a meeting with Joe Cain. He argued, “I know Joe has a meeting

scheduled this afternoon. This should give us all direction. I understand that he’s reviewing a draft

opinion letter and expect closure on that issue by tomorrow…This is the advice he got, ladies and

gentlemen.” Transcript Defendant’s Closing at p. 16. Counsel continued his argument that

McAllister was “trying to get advice” and “gets lawyers involved to help him—a bunch of lawyers

involved to help him.” Transcript Defendant’s Closing at p. 18-19. Counsel then noted that

McAllister accepted the advice from Cain and the other lawyers by stopping further storage of

metal. Transcript Defendant’s Closing at p. 16.

       During rebuttal argument, counsel for the government also described the meeting with

attorney Joe Cain that defendant and the employees attended in October 2012. During argument,

counsel for the government stated in part that “Chad McAllister is sitting there in that same room.


Government’s Response to Motion for New Trial – Page 2
           Case 1:18-cr-00016-LY Document 81 Filed 10/28/19 Page 3 of 6



And let me just say this: Mr. Ardoin says, ‘I don’t have to put on a case.’ And he’s right. He doesn’t

have to put on a case. He didn’t have to bring anyone. But he could have.” Transcript

Government’s Rebuttal at p. 9. Attorney for the McAllister objected citing “burden shifting,” and

the Court sustained the objection and instructed the jury to disregard the last statement. Transcript

Government’s Rebuttal at p. 9.

       Under the first prong of the legal standard, counsel for the government’s argument was not

improper. McAllister’s attorney specifically mentioned the meetings with Cain and other lawyers

to establish that McAllister did not have the specific intent to defraud. He specifically mentions

that Cain, in response to the employees’ demand of disclosure, stated that “We’re not going to do

that.” Counsel for the government, noting that McAllister did not have to put on a case, properly

began his argument that McAllister could have called a witness to support his position when the

burden-shifting was made and sustained.

       “Commenting on a failure to call witnesses generally is not an error, unless the comment

implicates the defendant’s right not to testify.” United States v. Wall, 389 F.3d 457, 474 (2003).

During argument in Wall, the government had noted that two meeting participants “could have

been called by a witness by either side.” Id. at 463. Unlike the instant case, defense counsel in Wall

did not object to the argument. Despite this distinction, the rebuttal argument in the instant case

was proper given the argument by McAllister that Cain gave him specific legal advice about the

scheme. See also United States v. Sherriff, 546 F.2d 604 (5th Cir. 1977)(prosecutor’s comments

regarding calling witnesses and subpoena power were proper when responding to defense

argument that certain witnesses were not called).

       Even assuming arguendo that the comment was not proper, McAllister is not entitled to a

new trial. The single statement during rebuttal did not prejudice defendant after the Court issued a



Government’s Response to Motion for New Trial – Page 3
            Case 1:18-cr-00016-LY Document 81 Filed 10/28/19 Page 4 of 6



curative instruction. See United States v. Anchondo-Sandoval, 910 F.2d 1234, 1238 (5th Cir.

1990).    In asserting that the Government’s rebuttal constituted improper burden shifting,

McAllister relies on two cases: United States v. Iredia, 866 F.2d 114 (5th Cir. 1989) and United

States v. Anchondo-Sandoval, 910 F.2d 1234 (5th Cir. 1990). Defendant’s Motion for New Trial

at 2–3. Neither case held that the respective defendants were entitled to a new trial, as McAllister

acknowledges. Anchondo-Sandoval, 910 F.2d at 1238; Iredia, 866 F.2d at 118; Defendant’s

Motion for New Trial at 3 n.2.

         In Anchondo-Sandoval, not only did the Government make two independent statements

about the defendant’s failure to call certain witnesses, the attorney also interjected his own opinion

about the defendant’s credibility. 910 F.2d at 1237–38. Despite these statements and the court’s

strong rebuke in dicta, it ultimately still held that the Government’s conduct was not “so egregious

as to rise to the level of reversible error because [the defendant’s] substantial rights were not

affected.” Id. At 1238. In Iredia, the Government’s attorney commented on the defendant’s failure

to call a witness three separate times before being stopped. 866 F.2d at 118. Still, the court held

that the attorney’s repetitive comments did not constitute reversible error. Id. In contrast, the

Government in this case made a statement that McAllister “could have” brought a witness, though

reiterated that McAllister did not have the burden of proof and was not required to put on a case.

Transcript Government’s Rebuttal at p. 9. The Government’s single statement here falls well below

the level of conduct that has not warranted a new trial. Anchondo-Sandoval, 910 F.2d at 1238;

Iredia, 866 F.2d at 118.

         Moreover, in both cases, the court immediately issued curative instructions for the jury to

disregard any burden-shifting comments, and later issued instructions clarifying which party bore

the burden of proof. Anchondo-Sandoval, 910 F.2d at 1238; Iredia, 866 F.2d at 117–18. Such



Government’s Response to Motion for New Trial – Page 4
           Case 1:18-cr-00016-LY Document 81 Filed 10/28/19 Page 5 of 6



instructions are enough to erase “any doubts as to which party had the burden of proof.” Iredia,

866 F.2d at 118. Another court in this circuit has also dealt with similar burden shifting comments

and held that a court’s curative instructions were enough to mitigate any potential prejudice, as the

jury is “presumed to follow a court's instructions.” United States v. Bennett, 230 F. Supp. 3d 546,

569 (S.D. Miss. 2017) (citing United States v. McCarty, 36 F.3d 1349, 1355 (5th Cir. 1994)).

When McAllister’s counsel objected to the Government’s statement, the Court issued a proper

curative instruction that the jury “disregard the last statement.” Transcript Government’s Rebuttal

at p. 9. Given the presumption that juries follow court instructions, this curative instruction was

enough to overcome any potential prejudice from the Government’s statement.

       In this case, McAllister alleges only one statement that could constitute burden shifting,

rather than the repetitive statements made in the cases he relies on; in addition, the Court gave

curative instructions and clarified the burden of proof to the jury. McAllister has not shown why

the Court’s curative instruction and reassertion of the Government’s burden were not enough in

his case to overcome a single statement when similar instructions were enough to erase “any

doubt” in the more egregious cases of Anchondo-Sandoval and Iredia. See also United States v.

Van Velkinburgh, 342 Fed.Appx. 939 (5th Cir. 2009).




Government’s Response to Motion for New Trial – Page 5
           Case 1:18-cr-00016-LY Document 81 Filed 10/28/19 Page 6 of 6



                                              IV.
                                          CONCLUSION

       WHEREFORE, premises considered, the Government respectfully requests that the Court

deny McAllister’s Motion for a New Trial.

                                               Respectfully submitted,


                                               JOHN F. BASH
                                               UNITED STATES ATTORNEY

                                               s/Daniel D. Guess
                                               DANIEL D. GUESS
                                               Assistant United States Attorney
                                               Texas State Bar No. 00789328

                                  CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing instrument has been

served on counsel via ECF on October 28, 2019.


                                               s/Daniel D. Guess
                                               DANIEL D. GUESS
                                               Assistant United States Attorney




Government’s Response to Motion for New Trial – Page 6
